 

Exhibit 10.2

 

EXECUTION VERSION

 

DATED APRIL 4, 2017

 

(1) GURNET POINT L.P.

(ACTING THROUGH ITS GENERAL PARTNER

WAYPOINT INTERNATIONAL GP LLC)

 

AND

 

(2) INNOCOLL HOLDINGS PUBLIC LIMITED COMPANY

 

  EXPENSES REIMBURSEMENT AGREEMENT  

 

Matheson

70 Sir John Rogerson’s Quay

Dublin 2

Ireland

 

Tel: + 353 1 232 2000

Fax: +353 1 232 3333

 

 

 

 

CONTENTS

 

    Page No       1 Interpretation 2       2 Pre-Condition to Effectiveness 7  
    3 Reimbursement 7       4 General 10       Execution Page 13

 

 1 

 

 

THIS EXPENSES REIMBURSEMENT AGREEMENT is made on 4 April 2017

 

BETWEEN

 

(1)GURNET POINT L.P., a Delaware limited partnership, acting through its general
partner Waypoint International GP LLC (hereinafter called “Gurnet”);

 

AND

 

(2)INNOCOLL HOLDINGS PUBLIC LIMITED COMPANY, a company incorporated in Ireland
with registered number 544604 having its registered office at Unit 9, Block D,
Monksland Business Park, Monksland, Athlone, County Roscommon, Ireland
(hereinafter called “Innocoll”).

 

RECITALS:

 

A.Gurnet has agreed to make a proposal to acquire Innocoll through its wholly
owned subsidiary Lough Ree Technologies Limited, a company incorporated in
Ireland with registered number 594503 having its registered office at 70 Sir
john Rogerson's Quay, Dublin 2, Ireland (“Gurnet Sub”) on the terms and subject
to the conditions set out in the Rule 2.5 Announcement (as defined below) and
the Transaction Agreement (as defined below) and Innocoll has agreed to
reimburse certain third-party costs and expenses incurred and to be incurred by
Gurnet and/or Gurnet Sub, for the purposes of, in preparation for, or in
connection with the Acquisition (as defined below) if the Transaction Agreement
is terminated in certain circumstances.

 

B.This Expenses Reimbursement Agreement (this “Agreement”) sets out the
agreement between the Parties as to, among other things, the reimbursement in
certain circumstances by Innocoll of certain costs and expenses incurred and to
be incurred by Gurnet and / or Gurnet Sub for the purposes of, in preparation
for, or in connection with the Acquisition.

 

NOW IT IS HEREBY AGREED as follows:

 

1Interpretation

 

1.1Definitions

 

In this Agreement (including in the Recitals), the following expressions shall
have the following meanings:

 

“Acquisition” means the proposed acquisition by Gurnet Sub of Innocoll by means
of the Scheme or (subject to the provisions of the Transaction Agreement and
Rule 41.3 of the Takeover Rules) a Takeover Offer pursuant to the Transaction
Agreement (and any such Scheme or Takeover Offer as it may be revised, amended
or extended from time to time, subject to the consent of the Panel where
required), including, in each case, the payment by Gurnet Sub of the aggregate
Consideration as described in the Rule 2.5 Announcement and provided for in the
Transaction Agreement;

 

“Act” means the Companies Act 2014 and all enactments which are to be read as
one with, or construed or read together as one with, the Companies Act 2014;

 

 2 

 

  

“Acting in Concert”, shall have the meaning given to that term in the Irish
Takeover Panel Act 1997 (as amended);

 

“Business Day” means any day, other than a Saturday, Sunday, public holiday or a
day on which banks in Ireland or in the State of New York are authorised or
required by law or executive order to be closed;

 

“Cap” shall have the meaning given to that term in Clause 3.1;

 

“Concert Parties” means, in relation to any Party, such persons as are Acting in
Concert with that Party (including such persons as are deemed to be Acting in
Concert with that Party pursuant to Rule 3.3 of Part A of the Takeover Rules);

 

“Conditions” means the conditions to the Scheme and the Acquisition set forth in
the Rule 2.5 Announcement, and “Condition” means any one of the Conditions;

 

“Court Hearing” means the hearing by the High Court of the petition to sanction
the Scheme under Sections 449 to 455 of the Act;

 

“EGM” means the extraordinary general meeting of Innocoll Shareholders (and any
adjournment thereof) to be convened in connection with the Scheme, expected to
be held as soon as the Scheme Meeting shall have been concluded or adjourned (it
being understood that if the Scheme Meeting is adjourned, the EGM shall be
correspondingly adjourned);

 

“EGM Resolutions” means the resolutions to be proposed at the EGM for the
purposes of approving and implementing the Scheme, the related reduction of
capital of Innocoll, changes to the constitution of Innocoll and such other
matters as Innocoll reasonably determines, subject to the consent of Gurnet
(such consent not to be unreasonably withheld, conditioned or delayed), to be
necessary or desirable for the purposes of implementing the Scheme or the
Acquisition;

 

“End Date” has the meaning given to that term in the Rule 2.5 Announcement;

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, together with all rules and regulations promulgated thereunder;

 

“Gurnet Reimbursement Payment” shall have the meaning given to that term in
Clause 3.1;

 

“Gurnet Sub” shall have the meaning given to that term in Recital A;

 

“High Court” means the High Court of Ireland;

 

“Innocoll Alternative Proposal” means any bona fide proposal or bona fide offer,
which proposal or offer may be subject to due diligence, definitive
documentation or both, made by any person (other than a proposal or offer
pursuant to Rule 2.5 of the Takeover Rules by Gurnet or any of its Concert
Parties) for:

 

(a)the acquisition of Innocoll by scheme of arrangement, takeover offer or
business combination transaction;

 

 3 

 

  

(b)any merger, reorganization, share exchange, consolidation, business
combination, recapitalisation, or similar transaction involving Innocoll that,
if consummated, would result in the holders of Innocoll Shares immediately prior
to such transaction owning, in the aggregate, less than 80% of the outstanding
voting power of the surviving or resulting entity in such transaction
immediately after the consummation thereof;

 

(c)the direct or indirect acquisition by any Person of more than 20% of the
assets of the Innocoll Group, taken as a whole, measured by either book value or
fair market value (including equity securities of Innocoll’s Subsidiaries); or

 

(d)the direct or indirect acquisition by any Person of more than 20% of the
voting power or the issued share capital of Innocoll, including any offer or
exchange offer that if consummated would result in any Person beneficially
owning shares with more than 20% of the voting power of Innocoll;

 

“Innocoll Board” means the board of directors of Innocoll from time to time and
for the time being;

 

“Innocoll Shareholder Approval” means:

 

(a)the passing of the Scheme Meeting Resolution, by a majority in number of
those Innocoll Shareholders (representing at least 75% in value of the Innocoll
Shares held by such Innocoll Shareholders) present and voting either in person
or by proxy, at the Scheme Meeting (or at any adjournment of such meeting); and

 

(b)the EGM Resolutions being duly passed by the requisite majorities of Innocoll
Shareholders at the EGM (or at any adjournment of such meeting);

 

“Innocoll Shareholders” means the holders of Innocoll Shares;

 

“Innocoll Shares” means the ordinary shares with a par value of US$0.01 each in
the capital of Innocoll;

 

“Innocoll Superior Proposal” means a bona fide Innocoll Alternative Proposal
(where each reference to 20% or 80% set forth in the definition of such term
shall be deemed to refer to 50%) made by any Person that the Innocoll Board
determines in good faith (after consultation with Innocoll’s financial
advisor(s) and outside legal counsel) is more favourable to the Innocoll
Shareholders than the transactions contemplated by the Transaction Agreement,
taking into account such financial, regulatory, legal and other aspects of such
proposal as the Innocoll Board considers in good faith to be appropriate;

 

“Ireland” means the island of Ireland, excluding the counties of Antrim, Armagh,
Derry, Down, Fermanagh and Tyrone on the island of Ireland, and the word “Irish”
shall be construed accordingly;

 

“Irrecoverable VAT” means in relation to any person, any amount in respect of
VAT which that person has incurred and in respect of which that person is not
entitled to a refund (by way of credit or repayment) from any relevant Tax
Authority pursuant to and determined in accordance with Section 59 of the Value
Added Tax Consolidation Act 2010 and any regulations made under that act (and
“recoverable VAT” shall be construed accordingly);

 

 4 

 

  

“Parties” means Gurnet and Innocoll (and “Party” shall mean any one of them, as
the context requires);

 

“Payment Events” shall have the meaning given to that term in Clause 3.2;

 

“Person” or “person” means an individual, group (including a “group” under
Section 13(d) of the Exchange Act), corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organisation or other
entity or any Relevant Authority (as defined in the Transaction Agreement) or
any department, agency or political subdivision thereof;

 

“Resolutions” means, collectively, the Scheme Meeting Resolution and the EGM
Resolutions, which will be set out in the Scheme Document;

 

“Rule 2.5 Announcement” means the announcement to be made by the Parties
pursuant to Rule 2.5 of the Takeover Rules in accordance with the Transaction
Agreement;

 

“Scheme” means the proposed scheme of arrangement under Chapter 1 of Part 9 of
the Act and the related capital reduction under Sections 84 and 85 of the Act to
effect the Acquisition pursuant to and on the terms set forth in the Transaction
Agreement and the Rule 2.5 Announcement, and in such form not being inconsistent
therewith as the Parties, acting reasonably, mutually agree in writing,
including any revision thereof as may be so agreed between the Parties and, as
required, by the Panel and the High Court;

 

“Scheme Document”, means a document comprising the scheme document (including
any amendments or supplements thereto) to be distributed to Innocoll
Shareholders and, for information only, to holders of Innocoll Option or
Innocoll Share Awards or German Options (each as defined in the Transaction
Agreement), containing (i) the Scheme, (ii) the notice or notices of the Scheme
Meeting and the EGM, (iii) an explanatory statement as required by Section 452
of the Act with respect to the Scheme, (iv) such other information as may be
required or necessary pursuant to the Act, the Exchange Act or the Takeover
Rules (or required by the Panel) and (v) such other information as Innocoll and
Gurnet shall agree, each acting reasonably;

 

“Scheme Meeting” means the meeting or meetings of the Innocoll Shareholders or,
if applicable, any class of Innocoll Shareholders (as may be directed by the
High Court pursuant to Section 450(5) of the Act) (and any adjournment of any
such meeting or meetings) convened by (i) resolution of the Innocoll Board or
(ii) order of the High Court, in either case pursuant to Section 450 of the Act,
to consider and vote on the Scheme Meeting Resolution;

 

“Scheme Meeting Resolution” means the resolution to be considered and voted on
at the Scheme Meeting proposing that the Scheme, with or without amendment (but
subject to such amendment being acceptable to each of Innocoll and Gurnet,
except for a technical or procedural amendment which is required for the proper
implementation of the Scheme and does not have a substantive consequence on the
implementation of the Scheme), be agreed to;

 

“Scheme Recommendation” means the unanimous recommendation of the Innocoll Board
that Innocoll Shareholders vote in favour of the Resolutions;

 

 5 

 

  

“Takeover Offer” means an offer in accordance with Clause 3.6 of the Transaction
Agreement for the entire issued and to be issued share capital of Innocoll
(other than any Innocoll Shares beneficially owned by any member of the Gurnet
Group (if any)), including any amendment or revision thereto pursuant to this
Agreement, the full terms of which would be set out in the Takeover Offer
Documents or (as the case may be) any revised offer document(s);

 

“Takeover Offer Document”, means, if following the date of this Agreement,
Gurnet elects to implement the Acquisition by way of the Takeover Offer in
accordance with clause 3.6 of the Transaction Agreement, the document to be
despatched to Innocoll Shareholders and others by Gurnet Sub containing, amongst
other things, the Takeover Offer, the Conditions (to the extent appropriate in
the case of a Takeover Offer, and as amended in such manner as Gurnet and
Innocoll shall determine, and the Panel shall agree, to be necessary to reflect
the terms of the Takeover Offer) and certain information about Gurnet, Gurnet
Sub and Innocoll and, where the context so admits, includes any form of
acceptance, election, notice or other document reasonably required in connection
with the Takeover Offer;

 

“Takeover Rules” means the Irish Takeover Panel Act 1997, Takeover Rules, 2013;

 

“Tax” (or “Taxes” and, with correlative meaning, the term “Taxable”) means all
national, federal, state, local or other taxes imposed by the United States,
Ireland, and any other Tax Authority, including income, gain, profits, windfall
profits, franchise, gross receipts, environmental, customs duty, capital stock,
severances, stamp, payroll, universal social charge, pay related social
insurance and other similar contributions, sales, employment, unemployment,
disability, use, property, gift tax, inheritance tax, unclaimed property,
escheat, withholding, excise, production, value added, goods and services,
trading, occupancy and other taxes, duties or assessments of any nature
whatsoever, together with all interest, penalties, surcharges and additions
imposed with respect to such amounts and any interest in respect of such
penalties and additions, whether disputed or not, and any liability in respect
of any of the foregoing items payable by reason of contract, assumption,
transferee or successor liability;

 

“Tax Authority” means any Irish, United States, foreign or supranational,
federal, state or local governmental commission, board, body, bureau, or any
other governmental, trade or regulatory agency or body, in each case, in any
jurisdiction responsible for the assessment, collection or enforcement of laws
relating to Taxes or for making any decision or ruling on any matter relating to
Tax (including the Irish Revenue Commissioners and United States Internal
Revenue Service);

 

“Transaction Agreement” means the transaction agreement dated the date hereof by
and among Gurnet, Gurnet Sub and Innocoll; and

 

“VAT” means any Tax imposed by any member state of the European Community in
conformity with the Directive of the Council of the European Union on the common
system of value added tax (2006/112/EC).

 

1.2Construction

 

1.2.1In this Agreement, words such as “hereunder”, “hereto”, “hereof” and
“herein” and other words commencing with “here” shall, unless the context
clearly indicates to the contrary, refer to the whole of this Agreement and not
to any particular section or clause thereof.

 

 6 

 

  

1.2.2In this Agreement, save as otherwise provided herein, any reference herein
to a section, clause, schedule or paragraph shall be a reference to a section,
sub-section, clause, sub-clause, schedule or paragraph or sub-paragraph (as the
case may be) of this Agreement.

 

1.2.3In this Agreement, any reference to any provision of any legislation shall
include any amendment, modification, re-enactment or extension thereof and shall
also include any subordinate legislation, rules or regulations made from time to
time under such provision, and any reference to any provision of any
legislation, unless the context clearly indicates to the contrary, shall be a
reference to legislation of Ireland.

 

1.2.4In this Agreement, the masculine gender shall include the feminine and
neuter and the singular number shall include the plural and vice versa.

 

1.2.5In this Agreement, any phrase introduced by the terms “including”,
“include”, “in particular” or any similar expression shall be construed as
illustrative and shall not limit the sense of the words preceding those terms.

 

1.2.6In this Agreement, any agreement or instrument defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement or instrument as from time to time amended, modified or supplemented,
including by waiver or consent, and all attachments thereto and instruments
incorporated therein.

 

1.3Captions

 

The headings or captions to the clauses in this Agreement are inserted for
convenience of reference only and shall not be considered a part of or affect
the interpretation or construction hereof.

 

1.4Time

 

In this Agreement, references to time are to New York City times unless
otherwise specified.

 

2Pre-Condition to Effectiveness

 

2.1This Agreement shall not have effect unless and until the Rule 2.5
Announcement has been issued; provided, however, that if the Rule 2.5
Announcement has not been issued on or before 11:59 pm New York City time on
April 4, 2017 (or such later time on that date as the Parties may have agreed in
writing pursuant to clause 2.1.2 of the Transaction Agreement) this Agreement
shall lapse and be of no further effect.

 

3Reimbursement

 

3.1Subject to Clause 2 and to the other provisions of this Agreement, in
consideration for the issuance of the Rule 2.5 Announcement, Innocoll agrees to
pay to Gurnet, if any Payment Event occurs, an amount equal to all documented,
specific quantifiable third-party costs (including vouched out of pocket
expenses incurred by third party advisers) and expenses incurred by Gurnet and /
or Gurnet Sub, for its or their account or on its or their behalf, for the
purposes of, in preparation for, or in connection with the Acquisition,
including but not limited to exploratory work carried out in contemplation of
and in connection with the Acquisition, legal, financial, technical, tax and
commercial due diligence, arranging financing and engaging advisors to assist in
the process (the payment provided for in this

 

 7 

 

  

Clause 3.1, the “Gurnet Reimbursement Payment”); provided that the gross amount
payable to Gurnet pursuant to this Agreement shall not, in any event, exceed
US$1,344,000 (the “Cap”). The amount payable by Innocoll to Gurnet under this
Clause 3.1 will exclude any amounts in respect of VAT incurred by Gurnet
attributable to such third-party costs other than Irrecoverable VAT incurred by
Gurnet.

 

3.2The “Payment Events” shall be the occurrence of any one or more of the
following, to the extent occurring after the issue by the Parties of the Rule
2.5 Announcement:

 

3.2.1the Transaction Agreement is terminated:

 

3.2.1.1by Gurnet for the reason that the Innocoll Board or any committee thereof
(A) withdraws (or modifies or withholds or qualifies in any manner adverse to
Gurnet), or proposes publicly to withdraw (or modify or withhold or qualify in
any manner adverse to Gurnet) or fails to make the Scheme Recommendation (or the
recommendation contemplated by clause 3.6.3(c) of the Transaction Agreement)
when required pursuant to the Transaction Agreement; or (B) approves, adopts,
recommends or declares advisable, or proposes publicly to approve, adopt,
recommend or declare advisable, any Innocoll Alternative Proposal (it being
understood, for the avoidance of doubt, that the provision by Innocoll to Gurnet
of notice or information in connection with an Innocoll Alternative Proposal or
Innocoll Superior Proposal as required or expressly permitted by the Transaction
Agreement shall not, in and of itself, satisfy this clause 3.2.1.1); or

 

3.2.1.2by Innocoll, at any time prior to obtaining the Innocoll Shareholder
Approval, in order to enter into any agreement, understanding or arrangement
providing for an Innocoll Superior Proposal; or

 

3.2.2all of the following occur:

 

3.2.2.1prior to the Scheme Meeting, an Innocoll Alternative Proposal has been
publicly disclosed or any Person shall have publicly announced an intention
(whether or not conditional) to make an Innocoll Alternative Proposal and, in
either case, at the time the Transaction Agreement is terminated under the
circumstances specified in clause 3.2.2.2 (it being understood that, for the
purposes of this clause 3.2.2.1 and clause 3.2.2.3, references to “20%” and
“80%” in the definition of Innocoll Alternative Proposal shall be deemed to
refer to “50%”), such person shall not have publicly withdrawn such proposal or
intention; and

 

3.2.2.2the Transaction Agreement is terminated by either Innocoll or Gurnet for
the reason that the Scheme Meeting or the EGM shall have been completed and the
Scheme Meeting Resolution or the EGM Resolutions, as applicable, shall not have
been approved by the requisite majority of votes; and

 

3.2.2.3an Innocoll Alternative Proposal is consummated within 12 months, or a
definitive agreement providing for an Innocoll Alternative Proposal is

 

 8 

 

  

entered into within 12 months after such termination and such Innocoll
Alternative Proposal is consummated pursuant to that definitive agreement (as
such definitive agreement may be amended, modified or supplemented), in each
case, regardless of whether such Innocoll Alternative Proposal is the same
Innocoll Alternative Proposal referred to in clause 3.2.2.1; or

 

3.2.3all of the following occur:

 

3.2.3.1prior to the Scheme Meeting, an Innocoll Alternative Proposal has been
publicly disclosed or any person shall have publicly announced an intention
(whether or not conditional) to make an Innocoll Alternative Proposal and, in
either case, at the time the Transaction Agreement is terminated under the
circumstances specified in clause 3.2.3.2 (it being understood that, for the
purposes of this clause 3.2.3.1 and clause 3.2.3.3 below, references to “20%”
and “80%” in the definition of Innocoll Alternative Proposal shall be deemed to
refer to “50%”) such person shall not have publicly withdrawn such proposal or
intention; and

 

3.2.3.2the Transaction Agreement is terminated by Gurnet pursuant to clause
9.1.1(f) of the Transaction Agreement; and

 

3.2.3.3an Innocoll Alternative Proposal is consummated within 12 months, or a
definitive agreement providing for an Innocoll Alternative Proposal is entered
into within 12 months after such termination and such Innocoll Alternative
Proposal is consummated pursuant to that definitive agreement (as such
definitive agreement may be amended, modified or supplemented), in each case,
regardless of whether such Innocoll Alternative Proposal is the same Innocoll
Alternative Proposal referred to in clause 3.2.3.1; or

 

3.2.4all of the following occur:

 

3.2.4.1prior to the termination of the Transaction Agreement, an Innocoll
Alternative Proposal has been publicly disclosed or any person shall have
publicly announced an intention (whether or not conditional) to make an Innocoll
Alternative Proposal and, in either case, at the time the Transaction Agreement
is terminated under the circumstances specified in clause 3.2.4.2 (it being
understood that, for the purposes of this clause 3.2.4.1 and clause 3.2.4.3
below, references to “20%” and “80%” in the definition of Innocoll Alternative
Proposal shall be deemed to refer to “50%”) such person shall not have publicly
withdrawn such proposal or intention; and

 

3.2.4.2the Transaction Agreement is terminated by either Gurnet or Innocoll
pursuant to clause 9.1.1(b) of the Transaction Agreement (without the Scheme
Meeting or EGM having been completed or the Scheme Meeting Resolutions or EGM
resolutions, as applicable, having been approved by the requisite votes); and

 

 9 

 

  

3.2.4.3an Innocoll Alternative Proposal is consummated within 12 months, or a
definitive agreement providing for an Innocoll Alternative Proposal is entered
into within 12 months after such termination and such Innocoll Alternative
Proposal is consummated pursuant to that definitive agreement (as such
definitive agreement may be amended, modified or supplemented), in each case,
regardless of whether such Innocoll Alternative Proposal is the same Innocoll
Alternative Proposal referred to in clause 3.2.4.1.

 

3.3The request, or as the case may be, requests by Gurnet for a Gurnet
Reimbursement Payment shall in each case be:

 

3.3.1submitted in writing to Innocoll no later than 45 calendar days following
the occurrence of the applicable Payment Event;

 

3.3.2accompanied by payment instructions and written invoices or written
documentation supporting the request for such Gurnet Reimbursement Payment; and

 

3.3.3subject to satisfactory compliance with Clause 3.3.2 and subject to the
Gurnet Reimbursement Payment to be made hereunder not exceeding the Cap,
(provided that, to the extent the Gurnet Reimbursement Payment would exceed the
Cap, Innocoll shall be required to pay the amount of such Gurnet Reimbursement
Payment up to the amount of the Cap) satisfied in full by payment in full by
Innocoll to Gurnet in cleared, immediately available funds within 10 calendar
days following submission by Gurnet of such invoices or documentation.

 

3.4If and to the extent that any relevant Tax Authority determines that the
Gurnet Reimbursement Payment is consideration for a Taxable supply and that
Innocoll is liable to account to a Tax Authority for VAT in respect of such
supply and that all or any part of such VAT is Irrecoverable VAT, then:

 

3.4.1the amount payable by Innocoll by way of the Gurnet Reimbursement Payment,
together with any Irrecoverable VAT arising in respect of the supply for which
the payment is consideration, shall not exceed the Cap; and

 

3.4.2to the extent that Innocoll has already paid an amount in respect of the
Gurnet Reimbursement Payment which exceeds the amount described in Clause 3.4.1
above, Gurnet shall repay to Innocoll the portion of the Irrecoverable VAT in
excess of the Cap.

 

4General

 

4.1This Agreement shall be governed by, and construed in accordance with, the
laws of Ireland. Each of the Parties irrevocably agrees that the courts of
Ireland are to have exclusive jurisdiction to settle any dispute arising out of
or in connection with this Agreement and, for such purposes, irrevocably submits
to the exclusive jurisdiction of such courts. Any proceeding, suit or action
arising out of or in connection with this Agreement shall therefore be brought
in the courts of Ireland.

 

 10 

 

  

4.2This Agreement may be executed in any number of counterparts, all of which,
taken together, shall constitute one and the same agreement, and each Party may
enter into this Agreement by executing a counterpart and delivering it to the
other Party (by overnight delivery service (with proof of service), hand
delivery or e-mail).

 

4.3Any notice or other document to be served under this Agreement may be
delivered by overnight delivery service (with proof of service), by facsimile
transmission (with receipt confirmed by telephone or by automatic transmission
report), by email or hand delivery to the Party to be served as follows:

 

4.3.1if to Gurnet, to:

 

Gurnet Point, L.P.

c/o Waypoint International GP LLC

55 Cambridge Parkway, Suite 401

Cambridge, MA 02142

United States
Attention     James Singleton
Facsimile:    (617) 588-4901

 

with copy to:

 

Weil, Gotshal & Manges LLP

767 5th Avenue

New York, NY 10153

United States

Attention:    Michael J. Aiello

Facsimile:    (212) 310-8007

 

and to

 

Matheson

70 Sir John Rogerson’s Quay

Dublin 2

Ireland

Attention:    Tim Scanlon; Madeline McDonnell

Email:          tim.scanlon@matheson.com; and

    madeline.mcdonnell@matheson.com

 

4.3.2if to Innocoll, to:

 

Unit 9, Block D, Monksland Business Park,

Monksland, Athlone,

County Roscommon,

Ireland

Attention: Pepe Carmona

Email: PCarmona@innocoll.com

 

with copy to:

 

William Fry
2 Grand Canal Square
Dublin 2



 11 

 

  

Ireland
Attention:    David Carthy; Ken Casey
Email:          david.carthy@williamfry.com; and

    ken.casey@williamfry.com

and to:

 

Dentons US LLP
1221 Avenue of the Americas
New York, NY 10020
United States
Attention:    Jeffrey A. Baumel; Ilan Katz
Email:           jeffrey.baumel@dentons.com; and

    ilan.katz@dentons.com

 

or such other postal address, facsimile number or e-mail address as it may have
notified to the other Party in writing in accordance with the provisions of this
Clause 4.3.

 

4.3.3Any notice or document shall be deemed to have been served:

 

4.3.3.1if delivered by overnight delivery or by hand, at the time of delivery;
or

 

4.3.3.2if sent by e-mail or facsimile, at the time of the sending of the e-mail
or facsimile (provided that any notice deemed to have been served on any day
that is not a Business Day, or on any Business Day after 5:30 pm (addressee’s
local time), shall be deemed to have been served at 9:00 am (addressee’s local
time) on the next Business Day).

 

4.4The invalidity, illegality or unenforceability of any provision of this
Agreement does not and shall not affect or impair the continuance in force of
the remainder of this Agreement.

 

4.5No release, discharge, amendment, modification or variation of this Agreement
shall be valid unless it is in writing and signed by or on behalf of each Party.

 

4.6Each Party hereto represents and warrants to the other that, assuming due
authorisation, execution and delivery by the other Party hereto, this Agreement
constitutes the valid and binding obligations of that Party.

 

4.7Each Party hereto confirms and agrees that no provision of the Transaction
Agreement shall supersede, vary or otherwise amend the provisions of this
Agreement.

 

IN WITNESS whereof the Parties hereto have entered into this Agreement on the
day and year specified above.

 

 12 

 

  

Schedule 1


 

Execution Page

 

SIGNED

for and on behalf of

GURNET POINT L.P.
by: Waypoint International GP LLC, its general partner

in the presence of:

  /s/ James B. Singleton       Signature           James B. Singleton /s/ Donald
Travis Wilson     Print name   Witness (Signature)           Donald Travis
Wilson       Print name           22 Brewster Road, Newton, MA 02461       Print
address    

 

SIGNED

for and on behalf of

INNOCOLL HOLDINGS PUBLIC

LIMITED COMPANY

in the presence of:

  /s/ Anthony Zook       Signature           Anthony Zook /s/ Jose Carmona  
  Print name   Witness (Signature)           Jose Carmona       Print name      
   
Unit 9, Block D, Monksland Business Park, Monksland, Athlone, Co. Roscommon, Ireland
      Print address    

 

[Signature Page to the Expenses Reimbursement Agreement]

 

 

 